UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6704



CURTIS DALE RICHARDSON,

                                               Plaintiff - Appellant,

          versus


SWANSON SERVICES,

                                                Defendant - Appellee,

          and

PHILLIP THOMPSON, Sheriff of Horry County in
his official and individual capacity; MARK
SANFORD, Governor of South Carolina; JIM
MCCLAIN, Director of Department of Probation,
Parole and Pardon Services; GWENDOLYN A.
BRIGHT, Director of Parole Board Support
Services,


                                                           Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(CA-03-2426-RBH)


Submitted:   October 20, 2005              Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Curtis Dale Richardson, Appellant Pro Se. William Jacob Watkins,
Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Curtis Dale Richardson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Richardson v.

Swanson Services, No. CA-03-2426-RBH (D.S.C. Apr. 1, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                              - 3 -